     Case 2:19-cv-00969-KJM-CKD Document 48 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JESSE ALCALA, et al.,                            No. 2:19-cv-00969-KJM-CKD PS
12                     Plaintiffs,
13          v.                                        ORDER
14   THERESA MURPHY, et al.,
15                     Defendants.
16

17          On April 28, 2020, the magistrate judge filed findings and recommendations (ECF.

18   No. 45), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen days. On May 11, 2020, plaintiffs

20   filed objections to the proposed findings and recommendations (ECF. No. 46), which have been

21   considered by the court.

22          This court reviews de novo those portions of the proposed findings of fact to which an

23   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

24   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

25   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed

26   findings of fact to which no objection has been made, the presumes that any finding of fact are

27   correct. See Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s

28   conclusions of law are reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir.
                                                     1
     Case 2:19-cv-00969-KJM-CKD Document 48 Filed 09/30/20 Page 2 of 2

 1   2007) (“[D]eterminations of law by the magistrate judge are reviewed de novo by both the district
 2   court and [the appellate] court . . . .”). Having reviewed the file, the court finds the findings and
 3   recommendations to be supported by the record and by the proper analysis.
 4          Accordingly, IT IS ORDERED that:
 5          1. The Findings and Recommendations filed April 28, 2020, are ADOPTED.
 6          2. Defendants’ motions to dismiss are GRANTED (ECF Nos. 31, 32).
 7          3. Plaintiffs’ motion to amend their complaint is DENIED (ECF Nos. 40, 44).
 8          4. The action is DISMISSED without leave to amend.
 9          5. The Clerk of Court is directed to close this case.
10   DATED: September 30, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
